MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Arthur Kaplan Cosmetics, Inc. (A Development Stage Company), of our report dated March 20, 2009 on our audit of the financial statements of Arthur Kaplan Cosmetics, Inc. (A Development Stage Company) as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2008 and from inception on June 25, 2007through
